Case 1:20-cv-00620-ADC Document 1 Filed 03/06/20 Page 1 of 8

eT
|

or ri, ,

_“
red yor
: Tey

ir

IN THE UNITED STATES DISTRICT COURT
FOR THE DIS}RIOTOF MARYLAND

rien

3450 Basford Road
Frederick,Maryland 21703

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

~against~

Planet Fitness
1080 W. Patrick Street
Frederick,Maryland 21703

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

 

 

Al pio boa oo

Geraldine Desgraviers en

CEP UT
Complaint for a Civil Case

Case No. Lotv C7 4 DE

(to be filled in by the Clerk's Office)

Jury Trial: 0 Yes M No
(check one)
Case 1:20-cv-00620-ADC Document 1 Filed 03/06/20 Page 2 of 8

L The Parties to This Complaint

A.

The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach

additional pages if needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

The Defendant(s)

Geraldine Desgraviers

 

3450 Basford Road

 

Frederick

 

Maryland 21703

 

240-855-7430

 

gdesgrav@live.com

 

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Planet Fitness

 

 

1080 W. Patrick Street

 

Frederick(Frederick County)

 

Maryland 21703

 

301-698-8110

 

 
Case 1:20-cv-00620-ADC Document1 Filed 03/06/20 Page 3 of 8

Defendant No. 2

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known}

Defendant No. 3

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

Defendant No. 4

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

(If there are more than four defendants, attach an additional page
providing the same information for each additional defendant.)
i.

Case 1:20-cv-00620-ADC Document 1 Filed 03/06/20 Page 4 of 8

Basis for Jurisdiction

Federal! courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal faws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. In a diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

M Federal question Cl Diversity of citizenship
Fill out the paragraphs in this section that apply to this case.

A. tf the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

Title Vi of the Civil Rights Act of 1964, as amended.

 

1st Amendment of the U.S. Constitution

 

 

B. if the Basis for Jurisdiction Is Diversity of Citizenship

1, The Plaintiff(s)

 

 

a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of
the State of (name)

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name)
and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

4
Case 1:20-cv-00620-ADC Document1 Filed 03/06/20 Page 5 of 8

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) , is acitizen of
the State of (name) . Orisa citizen of

 

(foreign nation)

 

b. If the defendant is a corporation

The defendant, (name) , 1s
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Oris
mcorporated under the laws of (foreign nation)

, and has its principal place of

 

 

business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

 

 

 
Case 1:20-cv-00620-ADC Document 1 Filed 03/06/20 Page 6 of 8 ©

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

Geraldine Desgraviers, a member of Planet Fitness since 11/28/2014,

 

complained to the Planet Fitness managment about racial discrimination,

 

at the Frederick,Maryland Club, on 06/14/2019. In response to this

 

complaint, Brian Hoffman and Chris Fabritz(Planet Fitness Managers)

 

suspended Geraldine Desgraviers and barred her from her gym

 

membership on 06/18/2019. Geraldine suffers from a heart condtion

 

and her gym membership is necessary for her cardiovascular fitness

 

and was reccommended by her cardiologist. Geraldine Desgraviers

 

is an African-American, a U.S. citizen, and believed she was

 

exercising her 1st Amendment free speech rights when she complained

 

to Planet Fitness managers about what she believed to be Title VI

 

violations, and specifically racial discrimination against African-American

 

customers at the Planet Fitness facility in Frederick,Maryland. Planet

 

Fitness retaliated against Geraldine Desgraviers complaint by

 

restricting her gym membership which harms her health.

 

 

 

 

 

 

 

 

 

 

 

 
IV.

Case 1:20-cv-00620-ADC Document1 Filed 03/06/20 Page 7 of 8

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages. For any request for injunctive relief, explain why
monetary damages at a later time would not adequately compensate you for the injuries
you sustained, are sustaining, or will sustain as a result of the events described above, or
why such compensation could not be measured.

| request that the Federal District Court order Planet Fitness to cease

 

and desist discriminatory practices against African-Americans and |

 

request compensatory, and punitive damages of $100,000 for
unlawfully restriciting my constitutional right to oppose racial
discrimination in public accomodations.
Case 1:20-cv-00620-ADC Document 1 Filed 03/06/20 Page 8 of 8

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: BIG 2026.

Signature of Plaintiff Hoc acett1t rs

Yan
Printed Name of Plaintiff Ceratding De 5g raver

(if more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional plaintiff.)

For Attorneys

Date of signing: , 20

 

Signature of Attorney
Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Address

 

Telephone Number

 

Email Address

 
